[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case presents the somewhat unusual situation of a person, one William F. Greco, who is named by the plaintiff as a defendant in its complaint but is not named in the writ of summons CT Page 2314 returned to this court. The defendants actually summoned in have moved to strike the complaint on the ground that Greco is a necessary party. This motion must be denied.
A motion to strike because of the absence of a necessary party is directed to the complaint. Practice Book sec. 152(3). There is, however, nothing wrong with the complaint here, even under the defendants' theory: it duly names Greco as a defendant. The perceived problem is with the writ. That problem, if the defendants believe it to be a real one, can be cured by a motion to cite in Greco as an additional party. It goes without saying that this decision is without prejudice to such a motion.
For the foregoing reasons, the motion to strike is denied. Dated at Waterbury this 1st day of March, 1991.
JON C. BLUE Judge of the Superior Court